Timlik, J.
This appeal presents the single question whether an action for foreclosure of a mortgage can be de*205feated by prior tender, kept good, of tbe amount due on the mortgage with interest, in a case where the mortgagee had prior to such tender purchased from others and hid in at tax sale certificates of tax sales on the mortgaged premises in order to protect her lien under the mortgage. This question we are compelled to answer in the negative, because it has been decided by this court that such, acts on the part of the mortgagee amount to a payment of the taxes. Hill v. Buffington, 106 Wis. 525, 82 N. W. 712; Heller v. Neeves, 93 Wis. 637, 67 N. W. 923, 68 N. W. 412; Fisk v. Brunette, 30 Wis. 102; Burchard v. Roberts, 70 Wis. 111, 35 N. W. 286; Endress v. Shove, 110 Wis. 133, 85 N. W. 653. Secs. 1158, 1160, Stats. (1898), cover the. case of a mortgagee having paid taxes on the mortgaged real estate.
It is unnecessary to decide what the defendant’s procedure must have been had she desired to contest the validity of the tax certificates because no such contest is made, but it will be sufficient to suggest that there are other statutes relative to tender covering such contest. Sec. 1210k, Stats. (1898).
By the Court. — The judgment of the circuit court is affirmed.